DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/14/2022 has been considered by the examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Julia Thomas (52,283) on 03/14/2022.
The application has been amended as follows: 

In the Claims (02/03/2022):
Claim 1, line 2 replace the recited “a transmitter unit” with “a transmitter device”.

Claim 1, line 5 replace the recited “the transmitter unit” with “the transmitter device”.



Claim 1, line 9 replace the recited “several times or at least twice” with “at least twice”.

Claim 1, line 11 replace the recited “the transmitter unit” with “the transmitter device”.

Claim 1, line 14 replace the recited “the transmitter unit is configured to perform least” with “the transmitter device is configured to perform at least”.

Claim 1, line 15 replace the recited “the transmitter unit” with “the transmitter device”.

Claim 2, line 2, replace the recited “each for at least two” with “for each of the at least two”.

Claim 17, line 8, replace the recited “several times” with “at least twice”.

Claim 17, line 13, replace the recited “,which is done by the transmitter emitting” with “, which is done by emitting”.

Claim 18, line 2, replace the recited “a receiver unit” with “a receiver device”.

Claim 18, line 5, replace the recited “the receiver unit” with “the receiver device”.



Claim 28, line 7, replace the recited “multiple times or at least twice” with “at least twice”.

Claim 30, line 10 replace the recited “several times” with “at least twice”.

Claim 30, line 15, replace the recited “, which is done by the transmitter emitting” with “, which is done by emitting”.

Claim 31, line 9, replace the recited “multiple times or at least twice” with “at least twice”.

Allowable Subject Matter
4.	Claims 1-8, 10-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination what is claimed in the last “wherein” clause of claim 1 and in combination with the other limitations of claim 1.

Independent claims 17, 18, 28, 29, 30, 31 are allowed because of the recited last “wherein” clause.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/15/22